Case 8:20-cv-02951-VMC-TGW Document 18 Filed 01/19/21 Page 1 of 5 PageID 134




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


HOWARD BRAUN,
                                                             Case No.: 8:20-cv-2951-T-33TGW
                Plaintiff,
v.

TD BANK, N.A. and EXPERIAN
INFORMATION SOLUTIONS,
INC., a foreign for-profit corporation,

            Defendants.
_____________________________/

             JOINT MOTION TO MODIFY FAST-TRACK SCHEDULING ORDER

        Plaintiff, HOWARD BRAUN (hereinafter, “Plaintiff”) and Defendants, EXPERIAN

INFORMATION SOLUTIONS, INC. (hereinafter, “Experian”), and TD BANK, NA (hereinafter,

TDB”) (collectively, the “Parties”), by and through undersigned counsel, respectfully request that

this Court enter an Order modifying the Fast-Track Scheduling Order to appoint a substitute

mediator (and consider the Parties’ agreement on an identified mediator), permitting mediation to

be conducted remotely via the use of communication technology, and extending the deadline to

notice mediation by fourteen (14) days after appointment of a substitute mediator. In support

thereof, the Parties state as follows:

I.      PROCEDURAL HISTORY

        1.      On December 10, 2020, Plaintiff filed this original action (Dkt. 1) Experian and

TDB.

        2.      On December 8, 2020, the Court entered its Fast-Track Scheduling Order

(hereinafter, “Fast-Track Order”) (Dkt. 8).

        3.      The Fast-Track Order appointed Peter J. Grilli as mediator and requires the Parties

                                                 1
Case 8:20-cv-02951-VMC-TGW Document 18 Filed 01/19/21 Page 2 of 5 PageID 135




to notice mediation by January 19, 2021 and conduct mediation no later than May 5, 2021. See

Dkt. 8.

          4.    On January 5, 2021, counsel appeared on behalf of TDB (Dkt. 10).

          5.    On January 5, 2021, counsel appeared on behalf of Experian (Dkt. 13).

          6.    On January 6, 2021, Plaintiff’s counsel circulated an e-mail to all counsel with

proposed mediation dates from Mr. Grilli’s calendar for coordination. In the same e-mail,

Plaintiff’s counsel notified all Parties that the earliest available dates for mediation were beyond

the May 5, 2021 deadline. All mediations conducted by Mr. Grilli were to be conducted virtually.

          7.    On January 12, 2021, upon follow-up coordination efforts, Plaintiff’s counsel

discovered that Mr. Grilli no longer maintained any availability for any mediation sessions in 2021.

          8.    Accordingly, Plaintiff’s counsel informed Experian and TDB of the situation and

inquired whether each would oppose a request to: (1) appoint a substitute mediator; (2) propose

mediator James Betts, Esq.; and (3) modify the Fast-Track Order to permit an additional 14-days

for the parties to coordinate and notice mediation following appointment of a new mediator.

          9.    On January 14, 2021, Experian communicated its agreement to all relief sought in

this Joint Motion.

          10.   On January 14, 2021, TDB communicated its agreement to all relief sought in this

Joint Motion.

II.       THE PARTIES’ ACTIVITY              AND CIRCUMSTANCES                NECESSITATING
          MODIFICATION

          11.   The parties, as stated in Section I above, were diligent in their efforts to timely

coordinate mediation with the appointed mediator.

          12.   Through no fault of the parties, the appointed mediator currently maintains no

availability to mediate this matter through the year 2021.

                                                 2
Case 8:20-cv-02951-VMC-TGW Document 18 Filed 01/19/21 Page 3 of 5 PageID 136




        13.      The parties have conferred and request that the Court appoint a substitute mediator.

The Parties have conferred and all agree to recommend that the Court appoint James Betts, Esq.

to mediate this matter.

        14.      Additionally, the Parties request that mediation be permitted to occur virtually via

communication equipment. The circumstances necessitating the same are: (1) TDB’s employees

are not permitted to travel currently on the basis of COVID-19; and (2) Plaintiff is over 80-years

old and current CDC COVID-19 recommendations for such individuals includes “limit[ing] your

in-person interactions with other people as much as possible, especially when indoors.”1

        15.      The Parties also request that, because scheduling has not yet been able to commence

in earnest, the Court modify the Fast-Track Order to allow an additional 14-days after appointment

of a new mediator, for the parties to coordinate and notice mediation.

III.    MEMORANDUM OF LAW

        Pursuant to Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may be modified only

for good cause and with the judge’s consent.” In addition to good cause, the parties “must show

that despite the party’s diligence the deadline could not be met.” Nautilus Ins. Co. v. Naples Water

Sports, Inc., 2011 WL 13295060, *1, *1 (M.D. Fla. 2011).

        The Parties submit that they were each diligent in their efforts to coordinate and notice

mediation by the current deadline but the same could not be met.

        Here, the parties began efforts to coordinate a mediation date immediately upon the

appearance of counsel for all Parties. At the outset of coordination efforts, the Parties became

aware that the appointed mediator maintained only limited availability and no available dates prior

the mediation deadline set forth in the Fast Track Scheduling Order. As such, the Parties discussed


1
 Centers for Disease Control and Prevention, Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/older-adults.html, accessed January 14, 2021.

                                                      3
Case 8:20-cv-02951-VMC-TGW Document 18 Filed 01/19/21 Page 4 of 5 PageID 137




possible solutions to the same, including potentially setting one of the available dates with the

appointed mediator and requesting modification of the Fast-Track Scheduling Order to

accommodate such scheduling. During the Parties continued coordination efforts, they discovered

that the appointed mediator removed all availability for scheduling in 2021. The Parties also

discussed that due to COVID-19 corporate travel restrictions, TDB is unable to be present at in-

person mediation.     Additionally, Plaintiff is over 80-years old and at increased risk of

complications from COVID-19.

        Upon discovering the inability to set mediation in 2021 with the appointed mediator, the

Parties conferred and agreed to file this joint motion: (1) requesting appointment of a substitute

mediator; (2) advising the Court that all parties have agreed to suggest the appointment of mediator

James Betts, Esq.; (3) requesting permission to conduct the mediation electronically; and (4)

requesting modification of the Fast-Track Scheduling Order to extend the deadline to notice

mediation from January 19, 2021 until 14-days following appointment of a substitute mediator.

       In light of the above, the Parties respectfully submit their joint request on the basis that

good cause exists to grant the Fast-Track Order modifications requested herein.

       WHEREFORE, the Parties respectfully request that this Court modify the Fast-Track

Scheduling Orde as requested herein.

                                    Rule 3.01(g) Certification

       The Parties agree, and jointly request, the relief sought in this Joint Motion.

       Dated: January 19, 2021

                                              Respectfully submitted,

                                              SWIFT, ISRINGHAUS & DUBBELD P.A.
                                              /s/ Jordan T. Isringhaus
                                              Aaron M. Swift, Esq., FBN 0093088
                                              Jordan T. Isringhaus, Esq., FBN 0091487

                                                 4
Case 8:20-cv-02951-VMC-TGW Document 18 Filed 01/19/21 Page 5 of 5 PageID 138




                                            Jon P. Dubbeld, Esq., FBN 105869
                                            Sean E. McEleney, Esq., FBN 125561
                                            10460 Roosevelt Blvd. North, Suite 313
                                            St. Petersburg, FL 33703
                                            Phone: (813) 563-8466
                                            Fax: (727) 255-5332
                                            aswift@swift-law.com
                                            jisringhaus@swift-law.com
                                            jdubbeld@swift-law.com
                                            smceleney@swift-law.com
                                            Counsel for Plaintiff

                                            -and-

                                            /s/ Maria H. Ruiz
                                            Maria H. Ruiz
                                            Florida Bar No. 182923
                                            KASOWITZ BENSON TORRES LLP
                                            1441 Brickell Avenue, Suite 1420
                                            Miami, FL 33131
                                            Telephone: (786) 587-1044
                                            Facsimile: (305) 675-2601
                                            Attorney for Defendant Experian Information
                                            Solutions, Inc.

                                            -and-

                                            DUANE MORRIS LLP

                                            /s/ Kassia Fialkoff
                                            Kassia Fialkoff
                                            Florida Bar No. 117708
                                            Duane Morris, LLP
                                            201 South Biscayne Boulevard, Suite 3400
                                            Miami, FL 33121-4325
                                            Phone: 215.979.1977
                                            Fax: 215.689.4429
                                            Attorney for Defendant TD Bank, N.A.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 19, 2021, I filed a true and correct copy of the above

and foregoing via CM/ECF which will electronically serve all counsel of record.

                                                    /s/ Jordan T. Isringhaus
                                                    Attorney
                                               5
